    Case: 1:18-cv-05587 Document #: 391 Filed: 05/31/19 Page 1 of 4 PageID #:6198



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

        SEC’S WITNESS AND EXHIBIT LIST FOR EVIDENTIARY HEARING
      ON RECEIVER’S MOTION TO AMEND ORDER APPOINTING RECEIVER

       Pursuant to the Court’s May 8, 2019 Order (ECF No. 357), the Securities and Exchange

Commission (“SEC”) submits the follow lists of witnesses and exhibits it may introduce during

the evidentiary hearing on the Receiver’s Motion to Amend Order Appointing Receiver (ECF

No. 265).

       A. Witness List

       The SEC will call the following witnesses to testify at the evidentiary hearing:1 Ann

Tushaus, Defendant Jerome Cohen, and Patricia Cohen. Ms. Tushaus is an SEC accountant, and

may be reached through the SEC’s counsel of record, Benjamin Hanauer. Jerome and Patricia

Cohen are the co-owners of the home and bank account at issue in the Receiver’s motion.




1
 The SEC reserves the right to call as a witness any person on the Receiver’s or Defendants’
witness lists. In addition, the SEC reserves the right to call any witness for purposes of rebuttal.

                                                  1
    Case: 1:18-cv-05587 Document #: 391 Filed: 05/31/19 Page 2 of 4 PageID #:6199



          B. Exhibit List

          The SEC may introduce the following exhibits at the evidentiary hearing:2

Exhibit                        Description                                      Bates Number if
Number                                                                             Available
   1.   Wells Fargo Account Statements – Checking Account for                EB_Receiver000001-
        Patricia Schroyer-Cohen and Jerry H. Cohen, Acct No.                 0668
        **********641, December 2011-August 2018

     2.      Wells Fargo Account Statements – Checking Account for           EB_Receiver001134-
             Tikkun Holdings LLC, Acct No. *******298, May 2013-             1381
             August 2018

     3.      Wells Fargo Account Statements – Checking Account for           EB_Receiver001584-
             Equitybuild Inc. Operating Account, Acct No. *******976,        2055
             April 2015-August 2018

     4.      Wells Fargo Account Statements – Checking Account for           EB_Receiver004021-
             Equitybuild Inc., Acct No. **********110, January 2012-         4660
             July 2018

     5.      Wells Fargo Account Statements – Checking Account for           EB_Receiver008753-
             Hard Money Company LLC, Acct No. *******783, January            9204
             2012-July 2018

     6.      Wells Fargo Account Statements – Checking Account for           EB_Receiver016475-
             Hard Money Company LLC HMC Operating Account, Acct              16729
             No. **********451, January 2012-July 2018

     7.      Wells Fargo Account Statements – Checking Account for           EB_Receiver016978-
             Hard Money Company LLC Escrow Account, Acct No.                 17236
             **********077, January 2012-July 2018

     8.      Bank record reflecting August 25, 2015 wire transfer for        ECF No. 265-1, Page ID
             down payment on Naples property                                 # 4926
     9.      Transcript of Jerome Cohen testimony before SEC on              N/A
             January 8, 2018
     10.     Transcript of Jerome Cohen testimony before SEC on              N/A
             January 9, 2018
     11.     Transcript of Jerome Cohen testimony before SEC on May          N/A
             29, 2018

2
 The SEC reserves the right to introduce any of the exhibits on the Receiver’s or Defendants’
exhibit lists, as well as any additional documents, transcripts or other materials for use on
rebuttal and/or as impeachment, as permitted by the Court.

                                                 2
  Case: 1:18-cv-05587 Document #: 391 Filed: 05/31/19 Page 3 of 4 PageID #:6200



Exhibit                       Description                                Bates Number if
Number                                                                      Available
   12. Complaint in SEC v. Slowinski, Case No. 19-cv-3552 (N.D.       N/A
        Ill. May 29, 2019)

   13.   Summary of transactions in Cohen Wells Fargo account         SEC_Summary0000001-
         **********641                                                041
   14.   Summary of sources and uses of funds in Cohen Wells Fargo    SEC_Summary0000042-
         account **********641 (with attached schedules)              059
   15.   Summary of investor and rental payments to/from Wells        SEC_Summary0000060
         Fargo accounts for Equitybuild and Equitybuild Finance
   16.   Summary of transactions in Tikkun Wells Fargo account        SEC_Summary0000061-
         *******298 (May 2013 to August 2015)                         070
   17.   Summary of sources and uses of funds in Tikkun Wells Fargo   SEC_Summary0000071-
         account *******298 (May 2013 to August 2015) (with           083
         attached schedules)
   18.   Summary of transactions in Tikkun Wells Fargo account        SEC_Summary0000084-
         *******298 (Sept. 2015 to May 2018)                          095
   19.   Summary of sources and uses of funds in Tikkun Wells Fargo   SEC_Summary0000096-
         account *******298 (Sept. 2015 to May 2018) (with            103
         attached schedules)
   20.   Summary of certain transactions involving Tikkun and         SEC_Summary0000104-
         Equitybuild Wells Fargo accounts                             105




Dated: May 31, 2019                            Respectfully submitted,

                                                /s/ Benjamin Hanauer
                                               Benjamin J. Hanauer (hanauerb@sec.gov)
                                               Timothy J. Stockwell (stockwellt@sec.gov)
                                               U.S. Securities and Exchange Commission
                                               175 West Jackson Blvd., Suite 1450
                                               Chicago, IL 60604
                                               Phone: (312) 353-7390
                                               Facsimile: (312) 353-7398




                                           3
   Case: 1:18-cv-05587 Document #: 391 Filed: 05/31/19 Page 4 of 4 PageID #:6201



                                CERTIFICATE OF SERVICE

       I hereby certify that I provided service of the foregoing Witness and Exhibit List, via

ECF filing, to all counsel of record and Defendant Shaun Cohen, on May 31, 2019. I further

certify that I caused the foregoing Witness and Exhibit List to be served on Defendant Jerome

Cohen, via email, at jerryc@reagan.com.



                                             _/s/ Benjamin Hanauer_______________________
                                             Benjamin J. Hanauer
                                             175 West Jackson Blvd., Suite 1450
                                             Chicago, IL 60604
                                             Phone: (312) 353-7390
                                             Facsimile: (312) 353-7398

                                             One of the Attorneys for Plaintiff




                                                4
